                Case 1:19-cv-09387-PAE Document 30 Filed 10/16/19 Page 1 of 2



 Foster                                                               100 Wall Street                 nna~n: 212.431.8700


GarveY                                                                20°' Floor
                                                                      New York, NY 10005
                                                                                                      Fax: 212.334.1278
                                                                                                      foster.com




                                                                            Direct Phone: 212.965.4536
                                                                            kara.stegerCa~foster.com

                                                   October 16, 2019
VIA ECF

Hon. Paul A. Engelmayer, U.S.D.J.
United States District Court
Southern District of New York
United States Courthouse
40 Foley Square
New York, NY 10007

                 Re:        WBAI,as an Affiliate of the Pacifica Network, by Carolyn
                            McGuire, et al. v. Pacifica Foundation; Case No. 1:19-cv-09387

Dear Judge Engelmayer:

          We represent Respondent, Pacifica Foundation, in the above referenced action.

        Yesterday morning, this Court entered an Order issuing a Temporary Restraining Order granting
the following temporary relief[ECF No. 16]:

          • Enjoining Petitioners from implementing any motion from the October 13, 2019 meeting of
            the Pacifica National Board until such time as this Court has issued a ruling determining the
            validity ofthe October 13, 2019 motions;

          • Enjoining Petitioners from disregarding or causing others to disregard the properly passed
            motions of the Pacifica National Board on October 12, 2019 until such time as this Court has
            issued a ruling determining the validity ofthe October 13, 2019 motions;

          • Enjoining Petitioners from holding or causing to be held any regular or official meeting of
            the Pacifica National Board without following the notice procedures set forth in Article 6 of
            Pacifica's Bylaws as well as all other procedures in Pacifica's Bylaws; and

          • Enjoining Petitioner-Attorney for Petitioners Arthur Schwartz from engaging in direct or
            indirect contact with Pacifica employees, including, but not limited to, the Pacifica Human
            Resources Department and Pacifica National Board members regarding the subject of this
            litigation without prior consent from counsel for Pacifica.



FG:10584584.1

SEATTLE                PORTLAND            WASHINGTON, D.C.           NEW YORK              SPOKANE                    BEIJING
              Case 1:19-cv-09387-PAE Document 30 Filed 10/16/19 Page 2 of 2
                                                                   Hon. Paul A. Engelmayer, U.S.D.J.
                                                                   October 16, 2019
                                                                   Page 2




        Throughout yesterday and last night, Petitioners have repeatedly violated this Order. Attached
here as Exhibit A is a notice for an improperly noticed Pacifica National Board meeting instituted by
Petitioners in this action in direct violation of the Court order. Attached here as Exhibit B is an e-mail
from Grace Aaron, the Pacifica National Board member who, as set forth in our motion, was
communicating with Arthur Schwartz all weekend to stall the valid voting process, noticing a "Pacifica
National Board Meeting" for October 15, 2019 at 6 p.m. in direct violation of the Court order. Attached
here as Exhibit C is a Press Release sent by "Coalition for WBAI" on October 15, 2019 at 6:05 P.M.
stating that the improperly passed October 13th resolution was valid and should be implemented and
that the properly passed October 12th resolution was not valid and should be disregarded in direct
violation ofthis Court's order.

        Additionally, former Petitioner, Alex Steinberg, who Petitioners' counsel voluntary dismissed
from the action over the weekend, has been circulating the Court's scheduling order dated yesterday
[ECF No. 17] and informing Pacifica Foundation Board members, WBAI supporters, and the press that
the scheduling order invalidates the Order ofthe First Department[ECF No. 2-12] vacating the majority
of the Petitioners' Temporary Restraining Order. Attached here as Exhibit D is a copy of Mr.
 Steinberg's e-mail. Attached here as Exhibit E is a copy of a Brooklyn Eagle article reporting that the
scheduling order alters the First Department Order. Attached here as Exhibit F is Justice Nervo's
original TRO Order [ECF No. 2-1]and the Order vacating that Order in part by the First Department
[ECF NO. 2-12]. In addition, Arthur Schwartz appeared last night at a "rally" with Pacifica National
Board member and former Petitioner, Alex Steinberg, at which he touted the same narrative as set forth
in these exhibits, also in violation ofthe Court's order.

      In contrast to Petitioners, Respondent has complied with the modified TRO of the First
Department. See proof of payment ofthe WBAI employees attached here as Exhibit G.

        We believe that these most recent maneuvers are simply further attempts by Petitioners' attorney,
Arthur Schwartz, to force an emergency conference before the court by flagrantly violating court orders.
According to the court orders, Mr. Schwartz and his associates simply have to refrain from taking these
actions until Monday when the court will hear his arguments as to all emergency relief previously
granted in this case. We respectfully request that the Court inform Mr. Schwartz that he and his clients
are required to comply with the Order of this Court and the Order of the First Department so that this
case may proceed on the merits. A decision on the merits includes a decision on the propriety of
removal, which is already scheduled to be briefed by the Court's October 15, 2019 scheduling order.

                                             Respectfully,

                                             FOSTER GARVEY PC


                                             Kara Steg
                                             Associate
